DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a display unit that displays” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note: Claim 1, the limitation “a sensor unit that overlaps the display unit…” uses a generic placeholder that is coupled with functional language. However, are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ding et al. (US 2021/0397297).
As to Claim 1, Ding et al. discloses A display device, comprising: 
a display unit that displays an image during a plurality of frames ({This element is interpreted under 35 U.S.C. 112(f) as a display substrate including a plurality of pixels; fig.1- display screen 155; para.0037, 0040,0042,0044); and 
a sensor unit that overlaps the display unit, wherein the sensor unit includes a plurality of sensors (fig.1,3- sensing region 120; para.0023-0025,0037,0045),
wherein, during a first period of an Nth frame of the plurality of frames, the plurality of sensors transmit a first signal (fig.3-5; fig.5- frame 2 {read as Nth frame}, top RX 304 and left Tx 302 transmit positive phase uplink signal; para.0050-0056.0062), 
wherein, during a second period of the Nth frame, the plurality of sensors transmit a second signal (figs.3-5; fig.5-frame 2 {read as Nth frame}, bottom left Rx 304 and right Tx transmit negative phase uplink signal; para.0050-0056.0062)
wherein, during a third period of an (N+1)th frame of the plurality of frames, the plurality of sensors transmit a third signal (figs.3-5; fig.5-frame 3 {read as (N+1)th frame}- top Rx and right Tx transmit negative phase uplink signal; para.0050-0056,0062)
wherein, during a fourth period of the (N+1)th frame, the plurality of sensors transmit a fourth signal (figs.3-5; fig.5-frame 3 {read as (N+1)th frame}- bottom Rx and left Tx transmit positive phase uplink signal; para.0050-0056,0062), and 
wherein the first signal and the third signal have phases opposite to each other (figs.3-5; frame 2-positive phase uplink signal (top rx, left tx) and frame 3-negative phase uplink signal (top rx, right tx) have opposite phases).

As to Claim 2, Ding et al. discloses wherein the first signal is an Nth uplink signal (fig.3-5-frame 2- positive phase uplink signal), and the second signal is an (N-1)th inverted signal (fig.3-5- frame 2- negative phase uplink signal), and wherein the third signal is an Nth inverted signal (figs.3-5-frame 3- negative phase uplink signal), and the fourth signal is an (N+1)th uplink signal (fig.3-5-frame 3- positive phase uplink signal).

As to Claims 11-12 are method claims drawn to the apparatus of Claims 1-2, and are rejected for the same reasons as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3,10,13,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 2021/0397297) in view of Wang et al. (US 2020/0401293).
As to Claim 3, Ding et al. does not expressly disclose wherein the first period starts when an ith horizontal synchronization signal is received in the Nth frame, wherein i is a natural number, the third period starts when an ith horizontal synchronization signal is received in the (N+1)th frame, the second period starts when a jth horizontal synchronization signal is received in the Nth frame, wherein j is a natural number greater than i, and the fourth period starts when a jth horizontal synchronization signal is received in the (N+1)th frame.
Wang et al. discloses where the uplink signal is configured to carry synchronization information (para.0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ding et al. with the teachings of Wang et al., such that each of the positive phase uplink signal and negative phase uplink signal (Ding-first period-frame 1- the positive phase uplink signal; third period-frame 3-negative phase uplink signal; second period-frame 2- negative phase uplink signal; fourth period-frame 3- positive phase uplink signal) are configured to carry synchronization information, as disclosed by Wang et all, the motivation being so that stylus transmits a downlink signal synchronized with the uplink signal.
 
As to Claim 10, Ding et al. in view of Wang et al. disclose wherein at least some of the plurality of sensors: receive a position signal with respect to the first signal between the first period and the second period (Ding-figs.3-5 positive phase uplink signal transmitted from top Rx, left Tx, in frame 2; Wang-para.0008, 0019,0026-downlink signal including position information with respective uplink signal); and receive a position signal with respect to the fourth signal after the fourth period (Ding-figs.3-5- positive phase uplink signal from bottom Rx and left Tx transmit in frame 3; Wang-para.0008, 0019,0026-downlink signal including position information with respective uplink signal);and wherein the first signal and the fourth signal are the same (Ding-figs.3-5-frame 2-positive phase uplink signal transmitted from top Rx, left Tx, in frame 2; frame 3-positive phase uplink signal from bottom Rx and left Tx transmit).

As to Claims 13, 20 are method claims drawn to the apparatus of Claims 3, 10, and are rejected for the same reasons as set forth above.

Claim(s) 4-9, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 2021/0397297) in view of Wang et al. (US 2020/0401293), further in view of Yamamoto et al. (US 2018/0024658).
As to Claim 4, Ding et al. in view of Wang et al. disclose uplink signal (Ding-figs.3-5), where a downlink signal is transmitted to the sensing electrodes in synchronization with the uplink signal (Wang-para.0008, 0019,0026), but do not expressly disclose wherein at least some of the plurality of sensors: receive an acknowledge signal with respect to the first signal during a fifth period between the first period and the second period; receive a position signal with respect to the first signal during a sixth period between the first period and the second period; and receive a data signal with respect to the first signal during a seventh period between the first period and the second period, and wherein the sixth period comes after the fifth period, and the seventh period comes after the sixth period.
Yamamoto et al. discloses wherein at least some of the plurality of sensors: receive an acknowledge signal with respect to the first signal (fig.18- para.0170-acknoweldgement signal Ack include has value CP_Hash is received with respect beacon signal BS) during a fifth period between the first period and the second period (fig.18-CP_Hash, time slot s1, between s0 of Fn+1 and S0 of Fn+2; (of Ding-fig.5- between frame 2 and frame 3 with respect to positive phase uplink signal frame 2}); receive a position signal with respect to the first signal (fig.18- downlink signal received in response to Ack signal, include data signal that includes interactive data DF (read as position signal) that includes pen pressure, orientation; para.0131-0132, 0159,0173-0174, 0199) during a sixth period between the first period and the second period (fig.18-DF1, time slot s2 between s0 of Fn+1 and Fn+2; {Ding-fig.5- between frame 2 and frame 3 with respect to positive phase uplink signal frame}); and receive a data signal with respect to the first signal (fig.18- downlink signal received in response to Ack signal, include data signal that includes noninteractive data DINF (read as data signal); para.0140 ) during a seventh period between the first period and the second period (fig.18- DINF, time slot s15 between s0 of Fn+1 and s0 of Fn+2; {Ding-fig.5- between frame 2 and frame 3 with respect to positive phase uplink signal frame}), and wherein the sixth period comes after the fifth period (fig.18- interactive data DF1, time slot S2), and the seventh period comes after the sixth period (fig.18-noninteractive data DINF, time slot s15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Ding et al. in view of Wang et al, with the teachings of Yamamoto et al., such that Ack signal, DF, DINF signal (of Yamamoto) received with respect to the positive phase uplink signal transmitted from bottom Rx and left Tx, frame 2 (of Ding), the motivation being to allow for efficient transmission of refill body information from the active stylus to the sensor controller.

As to claim 5, Ding et al. in view of Wang et al. disclose uplink signal (Ding-figs.3-5), where a downlink signal is transmitted to the sensing electrodes in synchronization with the uplink signal (Wang-para.0008, 0019,0026), but do not expressly disclose wherein at least some of the plurality of sensors: receive an acknowledge signal with respect to the fourth signal during an eighth period after the fourth period; receive a position signal with respect to the fourth signal during a ninth period after the fourth period; and receive a data signal with respect to the fourth signal during a tenth period after the fourth period, and wherein the ninth period comes after the eight period, and the tenth period comes after the ninth period.
Yamamoto et al. discloses wherein at least some of the plurality of sensors: receive an acknowledge signal with respect to the [fourth signal] during an eighth period after the fourth period (fig.18- para.0170-acknoweldgement signal Ack include has value CP_Hash is received with respect beacon signal BS, between s0 of Fn+1 and S0 of Fn+2); receive a position signal with respect to the fourth signal during a ninth period after the fourth period (fig.18-para.0131-0132, 0159,0173-0174, 0199; downlink signal received in response to Ack signal, include data signal that includes interactive data DF (read as position signal) that includes pen pressure, orientation, time slot s2 between s0 of Fn+1 and Fn+2), and receive a data signal with respect to the fourth signal during a tenth period after the fourth period (fig.18- para.0140 -downlink signal received in response to Ack signal, include data signal that includes noninteractive data DINF (read as data signal), time slot s15 between s0 of Fn+1 and s0 of Fn+2) and wherein the ninth period comes after the eight period (fig.18- interactive data DF1, time slot S2), and the tenth period comes after the ninth period  (fig.18-noninteractive data DINF, time slot s15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Ding et al. in view of Wang et al, with the teachings of Yamamoto et al., such that Ack signal, DF, DINF signal (of Yamamoto) are received with respect to the positive phase uplink signal transmitted from bottom Rx and left Tx in frame 3 (of Ding), the motivation being to allow for efficient transmission of refill body information from the active stylus to the sensor controller.

As to claim 6, Ding et al. in view of Wang et al. disclose uplink signal (Ding-figs.3-5), where a downlink signal is transmitted to the sensing electrodes in synchronization with the uplink signal (Wang-para.0008, 0019,0026), but do not expressly disclose wherein at least some of the plurality of sensors: receive an acknowledge signal with respect to the first signal during a fifth period between the first period and the second period; receive a position signal with respect to the first signal during a sixth period after the second period; and receive a data signal with respect to the first signal during a seventh period after the second period, and wherein the seventh period comes after the sixth period.
Yamamoto et al. discloses wherein at least some of the plurality of sensors: receive an acknowledge signal with respect to the first signal during a fifth period between the first period and the second period (fig.18- para.0170-acknoweldgement signal Ack include has value CP_Hash is received with respect uplink signal (beacon signal BS), between s0 of Fn+1 and S0 of Fn+2); receive a position signal with respect to the first signal during a sixth period after the second period (fig.18-para.0131-0132, 0159,0173-0174, 0199; downlink signal received in response to Ack signal, include data signal that includes interactive data DF (read as position signal) that includes pen pressure, orientation, time slot s2 between s0 of Fn+1 and Fn+2), and receive a data signal with respect to the first signal during a seventh period after the second period (fig.18- para.0140 -downlink signal received in response to Ack signal, include data signal that includes noninteractive data DINF (read as data signal), time slot s15 between s0 of Fn+1 and s0 of Fn+2) and wherein the ninth period comes after the eight period (fig.18- interactive data DF1, time slot S2), and the tenth period comes after the ninth period  (fig.18-noninteractive data DINF, time slot s15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Ding et al. in view of Wang et al, with the teachings of Yamamoto et al., such that Ack signal and downlink signal ( DF, DINF) (of Yamamoto) are received with respect to the to the negative phase uplink signal transmitted from left Rx  and right Tx, in frame 2 (of Ding), the motivation being to allow for efficient transmission of refill body information from the active stylus to the sensor controller.

As to claim 7, Ding et al. in view of Wang et al. disclose uplink signal (Ding-figs.3-5), where a downlink signal is transmitted to the sensing electrodes in synchronization with the uplink signal (Wang-para.0008, 0019,0026), but do not expressly disclose wherein at least some of the plurality of sensors: receive an acknowledge signal with respect to the fourth signal during an eighth period after the fourth period; receive a position signal with respect to the fourth signal during a ninth period after the fourth period; and receive a data signal with respect to the fourth signal during a tenth period after the fourth period, and wherein the ninth period comes after the eighth period, and the tenth period comes after the ninth period.
Yamamoto et al. discloses wherein at least some of the plurality of sensors: receive an acknowledge signal with respect to the fourth signal during an eighth period after the fourth period (fig.18- para.0170-acknoweldgement signal Ack include has value CP_Hash received with respect uplink signal (beacon signal BS), between s0 of Fn+1 and Fn+2); receive a position signal with respect to the fourth signal during a ninth period after the fourth period (fig.18-para.0131-0132, 0159,0173-0174, 0199; downlink signal received in response to Ack signal, include data signal that includes interactive data DF (read as position signal) that includes pen pressure, orientation, time slot s2 between s0 of Fn+1 and Fn+2), receive a data signal with respect to the fourth signal during a tenth period after the fourth period (fig.18- para.0140 -downlink signal received in response to Ack signal, include data signal that includes noninteractive data DINF (read as data signal), time slot s15 between s0 of Fn+1 and s0 of Fn+2), wherein the ninth period comes after the eighth period (fig.18- interactive data DF1, time slot S2), and the tenth period comes after the ninth period (fig.18-noninteractive data DINF, time slot s15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Ding et al. in view of Wang et al, with the teachings of Yamamoto et al., such that Ack signal and downlink signal ( DF, DINF) (of Yamamoto) are received with respect to the to the positive phase uplink signal transmitted from bottom Rx and left Rx, in frame 3 (of Ding), the motivation being to allow for efficient transmission of refill body information from the active stylus to the sensor controller.

As to Claim 8, Ding et al. in view of Wang et al. disclose uplink signal (Ding-figs.3-5), where a downlink signal is transmitted to the sensing electrodes in synchronization with the uplink signal (Wang-para.0008, 0019,0026), but do not expressly disclose wherein at least some of the plurality of sensors: receive an acknowledge signal with respect to the first signal during a fifth period after the second period; receive a position signal with respect to the first signal during a sixth period after the second period; and receive a data signal with respect to the first signal during a seventh period after the second period, and wherein the sixth period comes after the fifth period, and the seventh period comes after the sixth period.
Yamamoto et al. discloses wherein at least some of the plurality of sensors: wherein at least some of the plurality of sensors: receive an acknowledge signal with respect to the first signal during a fifth period after the second period (fig.18- para.0170-acknoweldgement signal Ack include has value CP_Hash received with respect beacon signal BS (uplink signal), slot s0 of Fn+1); a position signal with respect to the first signal during a sixth period after the second period (fig.18-para.0131-0132, 0159,0173-0174, 0199; data signal includes interactive data DF (read as position signal) that includes pen pressure, orientation, time slot s2), and receive a data signal with respect to the first signal during a seventh period after the second period (fig.18- para.0140 - data signal that includes noninteractive data DINF (read as data signal), time slot s15), and wherein the sixth period comes after the fifth period (fig.18- interactive data DF1, time slot s2), and the seventh period comes after the sixth period (fig.18-noninteractive data DINF, time slot s15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Ding et al. in view of Wang et al, with the teachings of Yamamoto et al., such that Ack signal and downlink signal ( DF, DINF) (of Yamamoto) are received with respect to the to the negative phase uplink signal transmitted from top Rx and right tx in frame 3 (of Ding), the motivation being to allow for efficient transmission of refill body information from the active stylus to the sensor controller.

As to Claim 9, Ding et al. in view of Wang et al. disclose uplink signal (Ding-figs.3-5), where a downlink signal is transmitted to the sensing electrodes in synchronization with the uplink signal (Wang-para.0008, 0019,0026), but do not expressly disclose wherein at least some of the plurality of sensors: receive an acknowledge signal with respect to the fourth signal during an eighth period after the fourth period; receive a position signal with respect to the fourth signal during a ninth period after the fourth period; and receive a data signal with respect to the fourth signal during a tenth period after the fourth period, and wherein the ninth period comes after the eighth period, and the tenth period comes after the ninth period.
Yamamoto et al. discloses disclose wherein at least some of the plurality of sensors: receive an acknowledge signal with respect to the fourth signal during an eighth period after the fourth period; (fig.18- para.0170-acknoweldgement signal Ack include has value CP_Hash is received with respect uplink signal (beacon signal BS), between s0 of Fn+1 and Fn+2); receive a position signal with respect to the fourth signal during a ninth period after the fourth period (fig.18-para.0131-0132, 0159,0173-0174, 0199; downlink signal received in response to Ack signal, include data signal that includes interactive data DF (read as position signal) that includes pen pressure, orientation, time slot s2 between s0 of Fn+1 and Fn+2), receive a data signal with respect to the fourth signal during a tenth period after the fourth period, (fig.18- para.0140 -downlink signal received in response to Ack signal, include data signal that includes noninteractive data DINF (read as data signal), time slot s15 between s0 of Fn+1 and s0 of Fn+2), wherein the ninth period comes after the eighth period (fig.18- interactive data DF1, time slot S2), and the tenth period comes after the ninth period (fig.18-noninteractive data DINF, time slot s15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Ding et al. in view of Wang et al, with the teachings of Yamamoto et al., such that Ack signal and downlink signal ( DF, DINF) (of Yamamoto) are received with respect to the to the positive phase uplink signal transmitted from bottom Rx and left Rx, in frame 3 (of Ding), the motivation being to allow for efficient transmission of refill body information from the active stylus to the sensor controller.

As to Claims 14-19 are method claims drawn to the apparatus of Claims 4-9, and are rejected for the same reasons as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627